Opinion issued July 23, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00602-CV
                            ———————————
                      IN RE GREGORY WOOD, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Gregory Wood, has filed a petition for writ of mandamus,

challenging the trial court’s July 9, 2013 order granting in part his motion to quash

a subpoena duces tecum from Real Party in Interest, Rodney King, in his capacity

as Guardian of the Person and Estate of Christopher Michael King. The order

required that he produce certain documents at a deposition.1

1
      The underlying case is In the Matter of Marriage of Katherine Louise King and
      Christopher Michael King and In the Interest of R.A.K, a Child, cause number
      We deny the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




      2011-23444, pending in the 311th District Court of Harris County, Texas, the
      Honorable Denise V. Pratt presiding.
                                        2